
	
		II
		111th CONGRESS
		2d Session
		S. 3274
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2010
			Mr. Cornyn (for himself
			 and Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to
		  address the use of intrathecal pumps.
	
	
		1.Intrathecal pumpsSection 102(10) of the Controlled Substances
			 Act (21 U.S.C. 802(10)) is amended—
			(1)by striking The term
			 dispense means to deliver and inserting the following:
			 “(A) The term ‘dispense’ means—
				
					(i)to
				deliver
					;
			(2)by striking such delivery.
			 and inserting the following: “such delivery; or
				
					(ii)to deliver a controlled substance by a
				pharmacy to a practitioner, pursuant to the prescription of the practitioner,
				where the controlled substance is to be administered through the use of an
				intrathecal pump by the practitioner acting in the usual course of professional
				practice.
					;
				
			(3)by striking The term
			 dispenser means and inserting the following:
				
					(B)The term dispenser
				means
					;
				and
			(4)by striking to an ultimate user or
			 research subject.
			
